Citation Nr: 0912288	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-07 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver.

3.  Entitlement to service connection for fungus growth (ear, 
legs and back).

4.  Entitlement to service connection for a shoulder 
condition.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


REMAND

The appellant served on active duty from July 1966 to July 
1968.  

In March 2006, the appellant filed claims for service 
connection for the disabilities listed on the cover page.  
These claims were denied in a September 2007 rating decision.  

The appellant testified at a September 2008 hearing for 
claims for reimbursement for unauthorized medical care 
arising from the Madison, Wisconsin, VA Medical Center.  The 
appellant indicated in his testimony that he thought the 
purpose of the hearing was to present testimony as to his 
disallowed service connection claims.  This indicates both 
disagreement with the September 2007 rating decision and the 
desire for appellate review.  This testimony, reduced to 
writing, satisfies the regulatory requirements for a Notice 
of Disagreement.  See 38 C.F.R. § 20.201 (2008); Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993).  

The Board finds that the appellant has submitted a timely 
Notice of Disagreement as to the service connection issues.  
The claims must be remanded to allow the RO to provide the 
appellant with a statement of the case (SOC) on these issues.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, the issues will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.



Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of 
the case as to the issues of service 
connection for hepatitis C, cirrhosis of 
the liver, fungus growth, a shoulder 
condition and bilateral hearing loss.  The 
appellant should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

